Citation Nr: 1637779	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  13-21 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to March 1961.

This matter comes before the Board of Veterans'Appeals (Board) on appeal from a December 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of his testimony is of record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran testified during his July 2016 videoconference hearing that his hearing loss had worsened.  In light of that assertion, the Veteran should be afforded a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).

Also, any additional relevant VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125   (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The Veteran should also be provided an opportunity to submit any relevant private treatment records, or authorize VA to obtain the records on his behalf.
Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records associate them with the claims file.

2.  Provide the Veteran an opportunity to submit any lay statements or outstanding, relevant private treatment records.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After the above development has been completed, schedule the Veteran for a VA audiologic examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file should be made available to the examiner for review.  Any indicated audiologic studies should be performed and the results should be reported in detail.

In addition to the objective test results, the examiner should fully describe the functional effects caused by the hearing disability.  The examiner should also address whether, and to what extent, the Veteran's hearing loss decreases his ability to communicate effectively with other people, and what impact, if any, his hearing loss disability has on his ability to obtain and maintain gainful employment.

4.  Then, readjudicate the appeal.  If the benefit is not granted in full, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



